The evidence as to the cause of the accident was conflicting. The trial court found that the plaintiff's car reached the street intersection considerably in advance of the defendant Foley's car and was run into by its operator when plaintiff's car was nearly out of the intersection, causing the plaintiffs to suffer injuries to which they did not materially contribute. Upon the facts as found the defendants' liability is conclusively established. Jackson v. Brown,106 Conn. 143, 137 A. 725. Under our numerous decisions there was no reasonable basis for a correction of the finding in so material a degree as to affect the conclusion of the trial court.
The only ground of appeal furnishing a reasonable *Page 723 
basis for the appeal was the claim that the damages were excessive. So far as these injuries are described in the finding the damages awarded appear to be liberal. We cannot, however, hold in a tort action where the recoveries based upon personal injuries are so largely dependent upon the judgment and discretion of the trier, as in this case, that the damages are excessive unless they can be held to have been due to an unreasonable exercise of the judgment and discretion of the court. This case does not fall within that category.
   There is no error.